DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1, 17, and 20 are independent claims.

Priority
Applicant’s claim for the benefit of Continuation Application 16/015,998 submitted on 06/21/2021 is acknowledged.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 09/22/2021 have been considered by the examiner.

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 20 is interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 20, this claim recites the claim limitations “a processing system...”  For purposes of examination, as described in paragraphs [0019] and [0043]-[0053] of the specification as published, the “processing system” will be construed as a computing device including one or more processors, or cores or multiple computing devices collectively or a server configured to perform prompting, gathering biometric data, aggregating the biometric data, offering a service level, and tailoring a sensory device. 
Because the referred claim limitations of claim 20 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7-12, 14-16, and 19-21 of U.S. Patent Application No. 16/015,998 (issued US Patent No. 11,040,290 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5, 7-12, 14-16, and 19-21 of U.S. Patent No. 11,040,290 B2 recite very similar functionality and structure as claims 1-15 and 17-20.

Present US Patent Application No. 17/353,747
U.S. Patent No. 11,040,290 B2
Claim 1
A method comprising: 


prompting, by a processor, each user of a group of users of a sensory service to engage in at least one physical activity, wherein the sensory service comprises at least one network-controllable physical resource and a plurality of service levels; 

gathering, by the processor, biometric data of each user of the group of users, wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity; 

aggregating, by the processor, the biometric data for the group of users; 

offering, by the processor, a service level of the plurality of service levels for the sensory service to the group of users based upon the biometric data that is aggregated; and 
















tailoring, by the processor, the sensory service for the group of users based upon the service level, wherein the tailoring of the sensory service comprises adjusting the at least one network-controllable physical resource in response to the biometric data that is aggregated for the group of users.

Claim 1
A method of operating an entertainment ride, the method comprising: 

prompting, by a processor, each user of a group of users of the entertainment ride to engage in at least one physical activity, wherein the entertainment ride comprises at least one network-controllable physical resource and a plurality of service levels; 

gathering, by the processor, biometric data of each user of the group of users, wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity; 

aggregating, by the processor, the biometric data for the group of users; 

offering, by the processor, a service level of the plurality of service levels for the entertainment ride to the group of users based upon the biometric data that is aggregated; 

receiving, by the processor, a declination of the service level from the group of users; 

in response to the receiving the declination, presenting, by the processor, to one or more users of the group of users a suggestion to change who is included in the group of users to form a modified group of users of the entertainment ride; 

continually gathering, by the processor, biometric data of each user of the modified group of users during operation of the entertainment ride; and 

tailoring, by the processor, the entertainment ride for the modified group of users based upon the service level, wherein the tailoring of the entertainment ride comprises adjusting the at least one network-controllable physical resource of the entertainment ride in accordance with biometric data gathered for the modified group of users, wherein the adjusting comprises at least one: 

(a) providing, by the at least one network-controllable physical resource, a more physically intense level of the entertainment ride when, for each user of the modified group of users, the biometric data is within a predetermined permissible range; or 

(b) providing, by the at least one network-controllable physical resource, a less physically intense level of the entertainment ride when, for at least one user in the modified group of users, the biometric data exceeds the predetermined permissible range. 

Claim 2
The method of claim 1, further comprising: 






receiving an acceptance of the service level from the group of users, wherein the sensory service is tailored for the group of users based upon the acceptance of the service level that is offered.
Claim 3
The method of claim 1, further comprising: offering a different service level of the plurality of service levels for the entertainment ride to the modified group of users based upon biometric data that is aggregated for the modified group of users; and 
receiving an acceptance of the different service level from the modified group of users, wherein the entertainment ride is tailored for the modified group of users based upon the acceptance of the different service level that is offered.
Claim 3
The method of claim 1, further comprising: 























receiving a declination of the service level from the group of users; and 

presenting to the group of users a suggested change to the group in response to the receiving of the declination.
Claim 1
A method of operating an entertainment ride, the method comprising: 

prompting, by a processor, each user of a group of users of the entertainment ride to engage in at least one physical activity, wherein the entertainment ride comprises at least one network-controllable physical resource and a plurality of service levels; 

gathering, by the processor, biometric data of each user of the group of users, wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity; 

aggregating, by the processor, the biometric data for the group of users; 

offering, by the processor, a service level of the plurality of service levels for the entertainment ride to the group of users based upon the biometric data that is aggregated; 

receiving, by the processor, a declination of the service level from the group of users; 

in response to the receiving the declination, presenting, by the processor, to one or more users of the group of users a suggestion to change who is included in the group of users to form a modified group of users of the entertainment ride; 

continually gathering, by the processor, biometric data of each user of the modified group of users during operation of the entertainment ride; and 

tailoring, by the processor, the entertainment ride for the modified group of users based upon the service level, wherein the tailoring of the entertainment ride comprises adjusting the at least one network-controllable physical resource of the entertainment ride in accordance with biometric data gathered for the modified group of users, wherein the adjusting comprises at least one: 

(a) providing, by the at least one network-controllable physical resource, a more physically intense level of the entertainment ride when, for each user of the modified group of users, the biometric data is within a predetermined permissible range; or 

(b) providing, by the at least one network-controllable physical resource, a less physically intense level of the entertainment ride when, for at least one user in the modified group of users, the biometric data exceeds the predetermined permissible range. 

Claim 4
The method of claim 3, further comprising: receiving an acceptance of the suggested change from the group of users, wherein the sensory service is tailored for the group of users based upon the acceptance of the suggested change.
Claim 5
The method of claim 1, further comprising: receiving an acceptance of the suggestion to change which users are members of the group of users from one or more users of the group of users, wherein the entertainment ride is tailored for the modified group of users based upon the acceptance of the suggestion.
Claim 5
The method of claim 4, 








































wherein the tailoring the sensory service for the group of users comprises providing a more intense level for the sensory service.
Claim 1
A method of operating an entertainment ride, the method comprising: 

prompting, by a processor, each user of a group of users of the entertainment ride to engage in at least one physical activity, wherein the entertainment ride comprises at least one network-controllable physical resource and a plurality of service levels; 

gathering, by the processor, biometric data of each user of the group of users, wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity; 

aggregating, by the processor, the biometric data for the group of users; 

offering, by the processor, a service level of the plurality of service levels for the entertainment ride to the group of users based upon the biometric data that is aggregated; 

receiving, by the processor, a declination of the service level from the group of users; 

in response to the receiving the declination, presenting, by the processor, to one or more users of the group of users a suggestion to change who is included in the group of users to form a modified group of users of the entertainment ride; 

continually gathering, by the processor, biometric data of each user of the modified group of users during operation of the entertainment ride; and 

tailoring, by the processor, the entertainment ride for the modified group of users based upon the service level, wherein the tailoring of the entertainment ride comprises adjusting the at least one network-controllable physical resource of the entertainment ride in accordance with biometric data gathered for the modified group of users, wherein the adjusting comprises at least one: 

(a) providing, by the at least one network-controllable physical resource, a more physically intense level of the entertainment ride when, for each user of the modified group of users, the biometric data is within a predetermined permissible range; or 

(b) providing, by the at least one network-controllable physical resource, a less physically intense level of the entertainment ride when, for at least one user in the modified group of users, the biometric data exceeds the predetermined permissible range. 

Claim 6
The method of claim 1, further comprising: determining a match between the biometric data that is aggregated and an acceptable range of biometric data for a different sensory service, 
wherein the sensory service is tailored based upon the acceptable range of biometric data for the different sensory service.
Claim 7
The method of claim 1, further comprising: determining a match between the biometric data that is aggregated for the modified group of users and an acceptable range of biometric data for a different entertainment ride, wherein the entertainment ride is tailored based upon the acceptable range of biometric data for the different entertainment ride.
Claim 7
The method of claim 6, wherein the match is determined between the biometric data that is aggregated and the acceptable range of biometric data for the different sensory service when a threshold level of similarity is detected.
Claim 8
The method of claim 7, wherein the match is determined between the biometric data that is aggregated for the modified group of users and the acceptable range of biometric data for the different entertainment ride when a threshold level of similarity is detected.
Claim 8
The method of claim 6, wherein the sensory service is further tailored for the group of users by setting an acceptable range of biometric data for the sensory service in accordance with the acceptable range of biometric data for the different sensory service.
Claim 9
The method of claim 7, wherein the entertainment ride is further tailored for the modified group of users by setting an acceptable range of biometric data for the entertainment ride in accordance with the acceptable range of biometric data for the different entertainment ride.
Claim 9
The method of claim 8, further comprising: updating the acceptable range of biometric data for the sensory service in accordance with the biometric data that is aggregated; and 

tailoring the sensory service for a subsequent group of users in accordance with the acceptable range of biometric data for the sensory service that is updated.
Claim 10
The method of claim 9, further comprising: updating the acceptable range of biometric data for the entertainment ride in accordance with the biometric data that is aggregated for the modified group of users; and 
tailoring the entertainment ride for a subsequent group of users in accordance with the acceptable range of biometric data that is updated for the entertainment ride.
Claim 10
The method of claim 9, wherein the sensory service is further tailored for the subsequent group of users based upon biometric data collected for each user of the subsequent group of users.
Claim 11
The method of claim 10, wherein the entertainment ride is further tailored for the subsequent group of users based upon biometric data collected for each user of the subsequent group of users.
Claim 11
The method of claim 1, wherein the at least one network-controllable physical resource comprises at least one of: a visual source; an audio source; a tactile source; or an olfactory source.
Claim 12
The method of claim 1, wherein the at least one network-controllable physical resource comprises at least one of: a visual source; an audio source; a tactile source; or an olfactory source.
Claim 12
The method of claim 1, 

































wherein the biometric data of each user of the group of users is continually gathered during a presentation of the sensory service, 









wherein the tailoring the sensory service for the group of users comprises at least one of: 

providing a more intense level of the sensory service when for each user of the group, the biometric data for each user is within a predetermined permissible range; or 



providing a less intense level of the sensory service when for at least one user in the group of users, the biometric data for the at least one user exceeds the predetermined permissible range.
Claim 1
A method of operating an entertainment ride, the method comprising: 

prompting, by a processor, each user of a group of users of the entertainment ride to engage in at least one physical activity, wherein the entertainment ride comprises at least one network-controllable physical resource and a plurality of service levels; 

gathering, by the processor, biometric data of each user of the group of users, wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity; 

aggregating, by the processor, the biometric data for the group of users; 

offering, by the processor, a service level of the plurality of service levels for the entertainment ride to the group of users based upon the biometric data that is aggregated; 

receiving, by the processor, a declination of the service level from the group of users; 

in response to the receiving the declination, presenting, by the processor, to one or more users of the group of users a suggestion to change who is included in the group of users to form a modified group of users of the entertainment ride; 

continually gathering, by the processor, biometric data of each user of the modified group of users during operation of the entertainment ride; and 

tailoring, by the processor, the entertainment ride for the modified group of users based upon the service level, wherein the tailoring of the entertainment ride comprises adjusting the at least one network-controllable physical resource of the entertainment ride in accordance with biometric data gathered for the modified group of users, wherein the adjusting comprises at least one: 

(a) providing, by the at least one network-controllable physical resource, a more physically intense level of the entertainment ride when, for each user of the modified group of users, the biometric data is within a predetermined permissible range; or 

(b) providing, by the at least one network-controllable physical resource, a less physically intense level of the entertainment ride when, for at least one user in the modified group of users, the biometric data exceeds the predetermined permissible range. 

Claim 13
The method of claim 12, wherein the more intense level of the sensory service comprises an addition to the sensory service of the at least one network-controllable physical resource, wherein the at least one network-controllable physical resource is associated with a stress increase as indicated by the biometric data.
Claim 14
The method of claim 1, wherein the more physically intense level of the entertainment ride comprises an addition to the entertainment ride of the at least one network-controllable physical resource, wherein the at least one network-controllable physical resource is associated with a stress increase as indicated by the biometric data.
Claim 14
The method of claim 12, wherein the more intense level of the sensory service comprises an increase to an output intensity of the at least one network-controllable physical resource.
Claim 15
The method of claim 1, wherein the more physically intense level of the entertainment ride comprises an increase to an output intensity of the at least one network-controllable physical resource.
Claim 15
The method of claim 12, wherein the less intense level of the sensory service comprises a removal or an omission of the at least one network-controllable physical resource, wherein the at least one network-controllable physical resource is associated with a stress decrease as indicated by the biometric data.
Claim 16
The method of claim 1, wherein the less physically intense level of the entertainment ride comprises a removal or an omission of the at least one network-controllable physical resource, wherein the at least one network-controllable physical resource is associated with a stress decrease as indicated by the biometric data.
Claim 17
A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising: 

prompting each user of a group of users of a sensory service to engage in at least one physical activity, wherein the sensory service comprises at least one network-controllable physical resource and a plurality of service levels; 

gathering biometric data of each user of the group of users, wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity; 

aggregating the biometric data for the group of users; 

offering a service level of the plurality of service levels for the sensory service to the group of users based upon the biometric data that is aggregated; and 















tailoring the sensory service for the group of users based upon the service level, wherein the tailoring of the sensory service comprises adjusting the at least one network-controllable physical resource in response to the biometric data that is aggregated for the group of users.
Claim 19
A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations for use in operating an entertainment ride, the operations comprising: 

prompting each user of a group of users of the entertainment ride to engage in at least one physical activity, wherein the entertainment ride comprises at least one network-controllable physical resource and a plurality of service levels; 

gathering biometric data of each user of the group of users, wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity; 

aggregating the biometric data for the group of users; 

offering a service level of the plurality of service levels for the entertainment ride to the group of users based upon the biometric data that is aggregated; 

receiving a declination of the service level from the group of users; 

in response to receiving the declination, presenting to one or more users of the group of users a suggestion to change who is included in the group of users to form a modified group of users of the entertainment ride; 

continually gathering biometric data of each user of the modified group of users during operation of the entertainment ride; and 

tailoring the entertainment ride for the modified group of users based upon the service level, wherein the tailoring of the entertainment ride comprises adjusting the at least one network-controllable physical resource of the entertainment ride in accordance with biometric data gathered for the modified group of users, wherein the adjusting comprises at least one of: 

(a) providing, by the at least one network-controllable physical resource, a more physically intense level of the entertainment ride when, for each user of the modified group of users, the biometric data is within a predetermined permissible range; or 

(b) providing, by the at least one network-controllable physical resource, a less physically intense level of the entertainment ride when, for at least one user in the modified group of users, the biometric data exceeds the predetermined permissible range.
Claim 18
The non-transitory computer readable medium of claim 17 wherein the operations further comprise: 






receiving an acceptance of the service level from the group of users, wherein the sensory service is tailored for the group of users based upon the acceptance of the service level that is offered.
Claim 21
The non-transitory computer readable medium of claim 19 wherein the operations further comprise: 
offering a different service level of the plurality of service levels for the entertainment ride to the modified group of users based upon biometric data that is aggregated for the modified group of users; and 
receiving an acceptance of the different service level from the modified group of users, wherein the entertainment ride is tailored for the modified group of users based upon the acceptance of the different service level that is offered.
Claim 19
The non-transitory computer readable medium of claim 17, wherein the operations further comprise: 


























receiving a declination of the service level from the group of users; and 

presenting to the group of users a suggested change to the group in response to the receiving of the declination.
Claim 19
A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations for use in operating an entertainment ride, the operations comprising: 

prompting each user of a group of users of the entertainment ride to engage in at least one physical activity, wherein the entertainment ride comprises at least one network-controllable physical resource and a plurality of service levels; 

gathering biometric data of each user of the group of users, wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity; 

aggregating the biometric data for the group of users; 

offering a service level of the plurality of service levels for the entertainment ride to the group of users based upon the biometric data that is aggregated; 

receiving a declination of the service level from the group of users; 

in response to receiving the declination, presenting to one or more users of the group of users a suggestion to change who is included in the group of users to form a modified group of users of the entertainment ride; 

continually gathering biometric data of each user of the modified group of users during operation of the entertainment ride; and 

tailoring the entertainment ride for the modified group of users based upon the service level, wherein the tailoring of the entertainment ride comprises adjusting the at least one network-controllable physical resource of the entertainment ride in accordance with biometric data gathered for the modified group of users, wherein the adjusting comprises at least one of: 

(a) providing, by the at least one network-controllable physical resource, a more physically intense level of the entertainment ride when, for each user of the modified group of users, the biometric data is within a predetermined permissible range; or 

(b) providing, by the at least one network-controllable physical resource, a less physically intense level of the entertainment ride when, for at least one user in the modified group of users, the biometric data exceeds the predetermined permissible range.
Claim 20
An apparatus comprising: 


a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: 

prompting each user of a group of users of a sensory service to engage in at least one physical activity, wherein the sensory service comprises at least one network-controllable physical resource and a plurality of service levels; 

gathering biometric data of each user of the group of users, wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity; 

aggregating the biometric data for the group of users; 

offering a service level of the plurality of service levels for the sensory service to the group of users based upon the biometric data that is aggregated; and 













tailoring the sensory service for the group of users based upon the service level, wherein the tailoring of the sensory service comprises adjusting the at least one network-controllable physical resource in response to the biometric data that is aggregated for the group of users.
Claim 20
An entertainment ride, the entertainment ride comprising: 

a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system of the entertainment ride to perform operations, the operations comprising: 

prompting each user of a group of users of the entertainment ride to engage in at least one physical activity, wherein the entertainment ride comprises at least one network-controllable physical resource and a plurality of service levels; 

gathering biometric data of each user of the group of users, wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity; 

aggregating the biometric data for the group of users; 

offering a service level of the plurality of service levels for the entertainment ride to the group of users based upon the biometric data that is aggregated; 

receiving a declination of the service level from the group of users; in response to receiving the declination, presenting to one or more users of the group of users a suggestion to change who is included in the group of users to form a modified group of users of the entertainment ride; 

continually gathering biometric data of each user of the modified group of users during operation of the entertainment ride; and 

tailoring the entertainment ride for the modified group of users based upon the service level, wherein the tailoring of the entertainment ride comprises adjusting the at least one network-controllable physical resource of the entertainment ride in accordance with biometric data gathered for the modified group of users, wherein the adjusting comprises at least one of: 

(a) providing, by the at least one network-controllable physical resource, a more physically intense level of the entertainment ride when, for each user of the modified group of users, the biometric data is within a predetermined permissible range; or 

(b) providing, by the at least one network-controllable physical resource, a less physically intense level of the entertainment ride when, for at least one user in the modified group of users, the biometric data exceeds the predetermined permissible range.


Therefore, claims 1-15 and 17-20 of the instant application are rejected on the grounds of nonstatutory double patenting.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 11,040,290 B2 in view of US Patent Publication No. 2016/0091877 A1 to Fullam et al. (“Fullam”).
US Patent No. 11,040,290 does not expressly claim “wherein the sensory service comprises a virtual simulation with tactile inputs”.  However, Fullam describes in Paragraph [0058] “In FIG. 4, the see-through display 304 depicts a virtual scene in which the virtual plane is taking off and flying above the runway. The take-off of the virtual plane may act as a content-based trigger that is detected by the head-mounted computing system 300. In response to detecting the content-based trigger, the head-mounted computing system 300 may send a command to turn on the fan and blow air at the human subject, thereby increasing ambient airflow directed at the human subject while the virtual plane is flying. In this manner, the augmented reality experience of the human subject may be made more immersive.” Fullam also describes in Paragraph [0059] “Additionally, in some implementations, other environmental parameters may be adjusted to enhance presentation of the flight simulator via the see-through display. For example, when the human subject turns the virtual plane in a direction more towards a virtual sun, the head-mounted computing system 300 may be configured to send a command to a remote-controlled lighting system to increase an ambient light intensity while the virtual plane is flying in that direction.” Thus, the turning on of the fan and blowing air at the human subject, thereby increasing ambient airflow directed at the human subject and increasing the ambient light intensity while the virtual plane is flying towards a virtual sun reads on “a virtual simulation with tactile inputs”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent No. 11,040,290 and Fullam before them, to teach the claimed features of claims 2-6 and 13-18 because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because adjusting ambient conditions in an environment to enhance an experience of one or more human subjects wearing wearable computing systems in the environment by controlling an environmental control system external from the wearable computing systems to adjust ambient conditions in the environment. Fullam Paragraph [0013]
Therefore, claim 16 of the instant application are rejected on the grounds of nonstatutory double patenting.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claim 1 recites, “...aggregating, by the processor, the biometric data for the group of users; offering, by the processor, a service level of the plurality of service levels for the sensory service to the group of users based upon the biometric data that is aggregated;...” 
Under its broadest reasonable interpretation, if a claim limitation covers determinations that can be executed in the human mind, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  As described in paragraphs [0029] and [0046] of the specification, as published, the “aggregating” function can either be a mathematical concept of summing or collecting information, or a mental process that can be performed through observation, evaluation and judgement.  A person could keep a tally of a condition, such as sweating or looking tired or energetic, of each person in a group.  
Under their broadest reasonable interpretation, the limitations of “offering”, as drafted, is a process that makes an offer for sale, marketing or sales activity. As described in paragraphs [0047]-[0048] of the specification, as published, a person can offer a group of individuals to participate or engage in a physical activity, offer or suggest an intensity level of an entertainment ride (recommend a high-speed roller coaster versus a kiddie ride).    Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “prompting, by a processor, each user of a group of users of a sensory service to engage in at least one physical activity, wherein the sensory service comprises at least one network-controllable physical resource and a plurality of service levels; gathering, by the processor, biometric data of each user of the group of users, wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity;... and tailoring, by the processor, the sensory service for the group of users based upon the service level, wherein the tailoring of the sensory service comprises adjusting the at least one network-controllable physical resource in response to the biometric data that is aggregated for the group of users.”  
The prompting, gathering, and the tailoring are insignificant extra-solution activities under MPEP 2106.05(g).  The prompting, gathering, aggregating limitations are a pre-solution step of prompting and gathering data for use in the claimed system. See, for example OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The prompting and gathering are mere data gathering that are necessary for use of the recited judicial exception and recited at a high level of generality.  The tailoring of the sensory service based on the service level to the at least one network-controllable physical resource is an attempt to cover a solution with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, do not integrate a judicial exception into a practical application or provide significantly more because the functions are simply collecting, summing, or aggregating and adjusting a sensory service based on a level, which can be accomplished through human manipulation.  The tailoring is also an insignificant extra-solution activity to the judicial exception under MPEP 2106.05(g).  The tailoring does not impose a meaningful limit on the claim other than being nominally or tangentially related to the invention.  Therefore, the claim does not integrate the abstract idea into a practical application.  
Although the claim nominally requires these steps to be performed by a processor or a network-controllable physical resource, the implementation of processor or a network-controllable physical resource is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic processor or a network-controllable physical resource to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, this element does not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Independent claim 1 recites “prompting, by a processor, each user of a group of users of a sensory service to engage in at least one physical activity, wherein the sensory service comprises at least one network-controllable physical resource and a plurality of service levels; gathering, by the processor, biometric data of each user of the group of users, wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity;... and tailoring, by the processor, the sensory service for the group of users based upon the service level, wherein the tailoring of the sensory service comprises adjusting the at least one network-controllable physical resource in response to the biometric data that is aggregated for the group of users.”  
As explained above, the prompting and gathering are mere data showing and collecting that are necessary for use of the recited judicial exception and recited at a high level of generality, without significantly more than the recited exception as demonstrated by the prior art of US Patent Publication No. 2012/0032781 to Moon et al. (Abstract); US Patent Publication No. 2016/0091877 to Fullam et al. (Paragraphs [0013] and [0050]); and US Patent Publication No. 2017/0193705 A1 to Mullins et al. (Paragraphs [0033], [0053], [0079], and [0080]).  In turn, the tailoring of the sensory service based on the service level to the at least one network-controllable physical resource is an attempt to cover a solution with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because the recitations are simply collecting and modifying offers and gathering information to adjust, which can be well-understood, routine or conventional as demonstrated by the prior art of US Patent Publication No. 2012/0032781 to Moon et al. (Abstract); US Patent Publication No. 2016/0091877 to Fullam et al. (Paragraphs [0036], [0040], [0051], and [0053]) and US Patent Publication No. 2017/0193705 A1 to Mullins et al. (Paragraphs [0033], [0053], [0079], and [0080]). 
Although the claim nominally requires these steps to be performed by a processor or a network-controllable physical resource, the implementation of processor or a network-controllable physical resource is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic processor or a network-controllable physical resource to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, this element does not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
As such, these limitations do not amount to significantly more than the abstract idea. The claim is not patent eligible.
Claims 2-5 and 8-16 are directed to further reciting insignificant extra-solution activities to the judicial exception and well-understood, routine, and conventional features, which are cumulative to those recited in independent claim 1.  Therefore, claims 2-5 and 8-16 are directed to a judicial exception that is not integrated into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  Accordingly, the claims do not integrate the abstract ideas into a practical application.  The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2-5 and 8-16 are not patent eligible.
Claims 6-7 are directed to further defining the abstract idea as recited in independent claim 1.  Therefore, claims 6-7 are cumulative to the judicial exception and are not integrated into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  Accordingly, the claims are directed to an abstract idea.  The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6-7 are not patent eligible.
Independent claim 17 recites a non-transitory computer-readable medium including the same functions as those recited in claim 1.  Therefore, for the same reasons as those presented in claim 1, the claimed features of independent claim 17 are determined not to be patent eligible.
Claims 18-19 are directed to further reciting insignificant extra-solution activities to the judicial exception and well-understood, routine, and conventional features, which are cumulative to those recited in independent claim 17.  Therefore, claims 18-19 are directed to a judicial exception that is not integrated into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  Accordingly, the claims do not integrate the abstract ideas into a practical application.  The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 18-19 are not patent eligible.
Independent claim 20 recites an apparatus including the same functions as those recited in claim 1.  Therefore, for the same reasons as those presented in claim 1, the claimed features of independent claim 20 are determined not to be patent eligible. Simply implementing the abstract idea on a generic computer or merely using a computer, such as “a processing system”, and “a computer-readable medium”, as tools to perform an abstract idea cannot integrate a judicial exception into a practical application and cannot provide an inventive concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11-14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al. (US Patent Publication No. 2016/0091877 A1) (“Fullam”), in view of Mullins et al. (US Patent Publication No. 2017/0193705 A1) (“Mullins”).
Regarding independent claim 1, Fullam teaches:
A method comprising: 
…
wherein the sensory service comprises at least one network-controllable physical resource Fullam: Paragraph [0046] (“…the environmental control system 202 may be configured to control a remote-controlled lighting system 210, a remote-controlled window shade 212, and a remote-controlled HVAC system 214. The remote-controlled lighting system 210 may be configured to adjust an ambient light intensity and/or ambient light color or hue of the computing environment 200.”) Fullam: Paragraph [0060] (“In particular, a head-mounted computing system 500 worn by a human subject 502 may include a see-through display 504 that presents augmented reality images in the form of a war video game displayed in front of a background environment 506. Further, ambient conditions of the environment 506 may be adjusted by an HVAC system including a heater 508.”) Fullam: Paragraph [0062] (“In FIG. 6, the see-through display 504 depicts a virtual scene in the midst of a battle where explosions and fires are occurring. This may act as a content-based trigger that is detected by the head-mounted computing system 500. In response to detecting the content-based trigger, the head-mounted computing system 500 may send a command to the heater 508 to trigger adjustment of ambient temperature in the environment 506.”) Fullam: Paragraph [0064] (“...when the human subject is playing the virtual war game and is virtually shot or otherwise injured, the head-mounted computing system 500 may detect the virtual injury,...”) [The ambient light intensity and/or ambient light color or hue read on “the sensory service”.  The remote-controlled lighting system 210, the remote-controlled window shade 212, and the remote-controlled HVAC system 214 read on “at least one network-controllable physical resource”.] and a plurality of service levels; Fullam: Paragraph [0036] (“Any suitable environmental parameter may be adjusted to change the comfort characteristic of the human subject. For example, ambient light intensity, ambient light color or hue, ambient temperature, ambient air flow, ambient oxygen levels, and other suitable environmental parameters may be adjusted by an environmental control system.”) Fullam: Paragraph [0040] (“In another example, an environmental parameter may be adjusted based on the content of the augmented reality image... For example, ambient light intensity or color of the environment may be adjusted to fit the mood of the content. In some implementations, the content presented via the see-through display may include mood metadata indicating a particular mood and/or corresponding environmental conditions that fit the mood. For example, particular scenes of video content may be tagged with different moods (e.g., scary, romantic, exciting, and other suitable moods), and the head-mounted computing system may send commands to dynamically change environmental conditions to match the mood tags. For example, the different mood tags may have predefined environmental condition settings and/or ranges.”) [The environmental conditions, such as lighting intensity, temperature, or oxygen level, adjusted to a scary, romantic, and exciting mood read on “a plurality of service levels”.]
gathering, by the processor, biometric data of each user of the group of users, Fullam: Paragraph [0013] (“The present disclosure relates to adjusting ambient conditions in an environment to enhance an experience of one or more human subjects wearing wearable computing systems in the environment by controlling an environmental control system external from the wearable computing systems to adjust ambient conditions in the environment.”) Fullam: Paragraph [0050] (“The comfort determination module 216 may be configured to receive biometric data 220 from biometric sensors of the plurality of wearable computing systems 204. For example, WEARABLE COMPUTING SYSTEM A may send biometric data provided from biometric sensor(s) 222 that represent a comfort characteristic of the human subject wearing WEARABLE COMPUTING SYSTEM A. Likewise, WEARABLE COMPUTING SYSTEM B may send, to the environmental control system, biometric data provided from biometric sensor(s) that represent a comfort characteristic of the human subject wearing WEARABLE COMPUTING SYSTEM B, and WEARABLE COMPUTING SYSTEM N may send to the environmental control system, biometric data provided from biometric sensor(s) that represent a comfort characteristic of the human subject wearing WEARABLE COMPUTING SYSTEM N.”)
wherein the biometric data for each user of the group of users is gathered during an execution of the at least one physical activity; Fullam: Paragraph [0019] (“The head-mounted computing system 100 may comprise a sensor subsystem including various sensors and related subsystems to provide information to the controller 106. Some of such sensors, for example, may provide biometric data of a human subject wearing the head-mounted computing system. Other such sensors may provide ... activity data for an environment in which the human subject is located. Example sensors included in the sensor subsystem may include, but are not limited to... contact sensors 114 a and 114 b, a skin temperature sensor 116, a pulse-rate sensor 118, an accelerometer 120 a gyroscope 122, a magnetometer 124, a global positioning sensor (GPS) receiver 126, a chemical trace sensor 128, and a microphone 130.”) Fullam: Paragraph [0095] (“...electric-field sensing componentry for assessing brain activity.”) [The data collected from all the sensors associated with each user biometric data.  The sensing for assessing brain activity reads on “an execution of the at least one physical activity”.]
aggregating, by the processor, the biometric data for the group of users; Fullam: Paragraph [0050] (“The biometric data 220 may provide a collective representation of the plurality of human subjects in the computing environment 200.”)
offering, by the processor, a service level of the plurality of service levels for the sensory service to the group of users based upon the biometric data that is aggregated; and Fullam: Paragraph [0053] (“Once the collective comfort characteristic is determined, the environmental parameter control module 218 may be configured to provide appropriate control to one or more of the plurality of remote-controlled environmental components 208 to adjust an environmental parameter of the computing environment 200 to change the collective comfort characteristic of the plurality of human subjects. For example, environmental parameter control module 218 may provide control to the remote-controlled environmental components based on biometric data feedback for the plurality of human subjects until a desired change of the collective comfort characteristic is achieved.”) Fullam: Paragraph [0054] (“In one particular example where multiple remote-controlled environmental components are controlled, in response to determining that the plurality of human subjects are too hot, the module 218 may command the remote-controlled lighting system 210 to lower the light intensity of emitted light. Further, the module 218 may command the remote-controlled window shade 212 to cover up a window… the different remote-controlled components may be controlled collectively to cool the computing environment 200.”) [The lowering of the intensity of the emitted light or the cooling of the computing environment reads on “offering a service level for the entertainment ride.”]
tailoring, by the processor, the sensory service for the group of users Fullam: Paragraph [0053] (“Once the collective comfort characteristic is determined, the environmental parameter control module 218 may be configured to provide appropriate control to one or more of the plurality of remote-controlled environmental components 208 to adjust an environmental parameter of the computing environment 200 to change the collective comfort characteristic of the plurality of human subjects.”) based upon the service level, Fullam: Paragraph [0050] (“Accordingly, the comfort determination module 216 may be configured to determine a collective comfort characteristic of the plurality of human subjects in the computing environment 200 based on the biometric data 220”, which reads on “based upon the service level”.)
wherein the tailoring of the sensory service comprises adjusting the at least one network-controllable physical resource in response to the biometric data that is aggregated for the group of users. Fullam: Paragraph [0053] (“For example, environmental parameter control module 218 may provide control to the remote-controlled environmental components based on biometric data feedback for the plurality of human subjects until a desired change of the collective comfort characteristic is achieved.”) [The appropriate control of the environmental components 208 based on the biometric data feedback reads on “the tailoring of the sensory service comprises adjusting the at least one network-controllable physical resource in response to the biometric data”.]
Fullam does not expressly teach, “prompting, by a processor, each user of a group of users of a sensory service to engage in at least one physical activity,”.  However, Mullins is directed to an augmented reality device includes one or more sensors for imaging and/or detecting an environment and a transparent display for displaying virtual objects. The augmented reality device monitors various biometric attributes of a user and determines the user's location within the environment. Mullins teaches:
prompting, by a processor, each user of a group of users of a sensory service to engage in at least one physical activity, Mullins: Paragraph [0033] (“In this regard, the biometric monitoring module 208 may first establish a baseline of biometric information representing the user at rest. Thereafter, the biometric monitoring module 208 may request that the user exert himself or herself to establish one or more biometric safety thresholds 220.”) Mullins: Paragraph [0053] (“...calibrating the one or more biometric safety thresholds 220 may include monitoring one or more of the user's biometric attributes via the biometric monitoring module 208, and querying the user to provide information about his or her health. ..., the AR device 105 may prompt the user to engage in some activity or exercise to establish the biometric safety thresholds 220.”) Mullins: Paragraph [0080] (“The applications 820 may utilize built in operating system functions (e.g., kernel 828, services 830 and/or drivers 832), libraries (e.g., system 834, APIs 836, and other libraries 838), frameworks / middleware 818 to create user interfaces to interact with users of the system.”) Mullins: Abstract (“The augmented reality device determines a virtual path from the user's location to a selected destination within the environment using the monitored biometric attributes as one or more constraints in the pathfinding determination.”) Mullins: Paragraph [0079] (“The applications 820 includes ..., but are not limited to... a game application.”) [The virtual path to a selected destination within the environment in a game application reads on “a sensory service”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fullam and Mullins before them, to include the prompting, as taught in Mullins, a service level for the sensory service to the group of users based upon the biometric data that is aggregated as described in Fullam because both references are in the same field of endeavor and they are both focused on augmented reality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to determine whether the user is exerting himself or herself as he or she traverses a given environment. (Mullins, paragraph [0033]) and to ensure that the AR device for the game is calibrated within the user’s biometric thresholds. (Mullins, paragraph [0053])
Regarding claim 6, Fullam and Mullins teach all the claimed features of claim 1, from which claim 6 depends. Fullam further teaches: 
The method of claim 1, further comprising: 
determining a match between the biometric data that is aggregated and an acceptable range of biometric data for a different sensory service, Fullam: Paragraph [0039] (“The command may be configured to trigger adjustment of the environmental parameter based on the display parameter. For example, a brightness of the see-through display may be set to a maximum of the range of brightness, and a contrast ratio of the augmented reality image may be determined to be too low based on an ambient light intensity of the environment. Accordingly, the command may be sent to the environmental control system to lower the ambient light intensity of the environment.”) Fullam: Paragraph [0040] (“For example, particular scenes of video content may be tagged with different moods (e.g., scary, romantic, exciting, and other suitable moods), and the head-mounted computing system may send commands to dynamically change environmental conditions to match the mood tags. For example, the different mood tags may have predefined environmental condition settings and/or ranges.”) Fullam: Paragraph [0050] (“The biometric data 220 may provide a collective representation of the plurality of human subjects in the computing environment 200. Accordingly, the comfort determination module 216 may be configured to determine a collective comfort characteristic of the plurality of human subjects in the computing environment 200 based on the biometric data 220”, which teaches “the biometric data that is aggregated”.) [One of the environmental conditions reads on “a different sensory service”. The ranges of the different mood tags to be matched read on “an acceptable range of biometric data” and the dynamic change of the conditions to match the mood tags reads on “determining a match between the biometric data that is aggregated.]
wherein the sensory service is tailored based upon the acceptable range of biometric data for the different sensory service. Fullam: Paragraph [0040] [The changing of the conditions reads on “tailored”.]
Regarding claim 7, Fullam and Mullins teach all the claimed features of claim 6, from which claim 7 depends. Fullam further teaches: 
The method of claim 6, wherein the match is determined between the biometric data that is aggregated and the acceptable range of biometric data for the different sensory service when a threshold level of similarity is detected. Fullam: Paragraphs [0039], [0040], and [0050] [As described in claim 6.] [The computing environment adjusting the environmental parameters for the environmental condition to match the mood tag reads on “when a threshold level of similarity is detected.”]
Regarding claim 11, Fullam and Mullins teach all the claimed features of claim 1, from which claim 11 depends. Fullam further teaches:
The method of claim 1, wherein the at least one network-controllable physical resource comprises at least one of: a visual source; an audio source; a tactile source; or an olfactory source. Fullam: Paragraph [0124] (“A chat section 380 allows players to communicate via instant messaging, chat, other textual-based communication, voice over IP, other audio-based communication, video chat, other video-based communication, and so on. For example, if the player is interacting with a deaf player, the system may employ speech-to-text to provide “closed captioning” for the game.”)
Regarding claim 12, Fullam and Mullins teach all the claimed features of claim 1, from which claim 12 depends. Fullam further teaches:
The method of claim 1, 
wherein the biometric data of each user of the group of users is continually gathered during a presentation of the sensory service, Fullam: Paragraph [0124] (“…remote-controlled environmental components based on biometric data feedback for the plurality of human subjects until a desired change of the collective comfort characteristic is achieved.”) [The control of the environmental components using the biometric data being received as feedback until the comfort is achieved reads on “continually gathered during a presentation of the sensory service”.]
wherein the tailoring the sensory service for the group of users comprises at least one of: providing a more intense level of the sensory service when for each user of the group, the biometric data for each user is within a predetermined permissible range; or Fullam: Paragraph [0063] (“In some implementations, instead of increasing the ambient temperature responsive to a content-based trigger, the head-mounted computing system 500 may detect an increase in a stress or emotional level of the human subject based on biometric sensor feedback while the battle is occurring. In this example, the head-mounted computing system 500 may control the heater 508 to increase the ambient temperature to intensify or increase the emotional response of the human subject.”) Fullam: Paragraph [0067] (“In FIG. 8, the head-mounted computing system 700 sends a command to the remote-controlled window shade 708 based on the estimated eye strain level of the human subject 702 (and/or the brightness of the see-through display being at the end of the adjustment range) to lower the shade over the window. Accordingly, the estimated eye strain level of the human subject 702 may be reduced and the contrast ratio of the virtual scene may be increased to enhance the viewing experience of the human subject.”) Fullam: Paragraph [0068] (“For example, ambient conditions may be adjusted to soothe a human subject so that the human subject may relax and enjoy content presented to the human subject.”) [The adjusting of ambient conditions to ensure that the subjects enjoy content reads on “within a predetermined permissible range”.]
providing a less intense level of the sensory service when for at least one user in the group of users, the biometric data for the at least one user exceeds the predetermined permissible range. Fullam: Paragraph [0054] (“In one particular example where multiple remote-controlled environmental components are controlled, in response to determining that the plurality of human subjects are too hot, the module 218 may command the remote-controlled lighting system 210 to lower the light intensity of emitted light. Further, the module 218 may command the remote-controlled window shade 212 to cover up a window… the different remote-controlled components may be controlled collectively to cool the computing environment 200.”) [The lowering of light intensity and covering up a window to reduce outside light reads on “providing a less intense level of the sensory service”.  When the human subjects are too hot, which means that an acceptable temperature range has been exceeded, reads on “for the at least one user exceeds the predetermined permissible range”.]
Regarding claim 13, Fullam and Mullins teach all the claimed features of claim 12, from which claim 13 depends. Fullam further teaches:
The method of claim 12, 
wherein the more intense level of the sensory service comprises an addition to the sensory service of the at least one network-controllable physical resource, Fullam: Paragraph [0046] (“…the environmental control system 202 may be configured to control a remote-controlled lighting system 210, a remote-controlled window shade 212, and a remote-controlled HVAC system 214”, which read on “the at least one network-controllable physical resource”.) Fullam: Paragraph [0068] (“For example, ambient conditions may be adjusted to soothe a human subject so that the human subject may relax and enjoy content presented to the human subject.”) [The adjusting of ambient conditions to ensure that the subjects relaxes reads on “an addition to the sensory service”.]
wherein the at least one network-controllable physical resource is associated with a stress increase as indicated by the biometric data. Fullam: Paragraph [0026] (“EEG readings may provide an indication of brain activity, such as in response to sensory stimulus. For example, EEG readings may be used in conjunction with other sensor readings to determine a wearer's emotional state (e.g., determine a level of distress or discomfort).”) Fullam: Paragraph [0063] (“…detect an increase in a stress or emotional level of the human subject based on biometric sensor feedback…”) Fullam: Paragraph [0072] (“FIG. 11 shows an example method 1100 for adjusting ambient conditions of an environment to change a comfort characteristic of one or more human subjects based on biometric sensor feedback for the one or more human subjects... In another example, the method 1100 may be performed by the environmental control system 202 shown in FIG. 2.”) [The environmental control system to adjust the ambient conditions upon detection of stress reads on “the at least one network-controllable physical resource is associated with a stress increase”.]
Regarding claim 14, Fullam and Mullins teach all the claimed features of claim 12, from which claim 14 depends. Fullam further teaches:
The method of claim 12, wherein the more intense level of the sensory service comprises an increase to an output intensity of the at least one network- controllable physical resource. Fullam: Paragraph [0058] (“In response to detecting the content-based trigger, the head-mounted computing system 300 may send a command to turn on the fan and blow air at the human subject, thereby increasing ambient airflow directed at the human subject while the virtual plane is flying.”)
Regarding claim 16, Fullam and Mullins teach all the claimed features of claim 1, from which claim 16 depends. Fullam further teaches:
The method of claim 1, wherein the sensory service comprises a virtual simulation with tactile inputs. Fullam: Paragraph [0058] (“In FIG. 4, the see-through display 304 depicts a virtual scene in which the virtual plane is taking off and flying above the runway. The take-off of the virtual plane may act as a content-based trigger that is detected by the head-mounted computing system 300. In response to detecting the content-based trigger, the head-mounted computing system 300 may send a command to turn on the fan and blow air at the human subject, thereby increasing ambient airflow directed at the human subject while the virtual plane is flying. In this manner, the augmented reality experience of the human subject may be made more immersive.”) Fullam: Paragraph [0059] (“Additionally, in some implementations, other environmental parameters may be adjusted to enhance presentation of the flight simulator via the see-through display. For example, when the human subject turns the virtual plane in a direction more towards a virtual sun, the head-mounted computing system 300 may be configured to send a command to a remote-controlled lighting system to increase an ambient light intensity while the virtual plane is flying in that direction.”) [The turning on of the fan and blowing air at the human subject, thereby increasing ambient airflow directed at the human subject and increasing the ambient light intensity while the virtual plane is flying towards a virtual sun reads on “a virtual simulation with tactile inputs”.]
Regarding independent claim 17, Fullam teaches:
A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising: Fullam: Paragraph [0084] (“In some implementations, the methods and processes described herein may be tied to a computing system of one or more computing devices. In particular, such methods and processes may be implemented as a computer-application program or service, an application-programming interface (API), a library, and/or other computer-program product.”)
The remaining recitations of independent claim 17 recite substantially the same functions of the method as recited in independent claim 1.  Therefore, the rejection applied to independent claim 1 above also applies to independent claim 17.
Regarding independent claim 20, Fullam teaches:
An apparatus comprising: 
a processing system including at least one processor; and Fullam: Paragraph [0088] (“The logic subsystem 1302 may include one or more processors configured to execute software instructions.”)
a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: Fullam: Paragraph [0084] (“In some implementations, the methods and processes described herein may be tied to a computing system of one or more computing devices. In particular, such methods and processes may be implemented as a computer-application program or service, an application-programming interface (API), a library, and/or other computer-program product.”)
The remaining recitations of independent claim 20 recite substantially the same functions of the method as recited in independent claim 1.  Therefore, the rejection applied to independent claim 1 above also applies to independent claim 20.

Claims 2, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fullam in view of Mullins and further in view of Muller (US Patent Publication No. 2016/0184706 A1) (“Muller”).
Regarding claim 2, Fullam and Mullins teach all the claimed features of claim 1, from which claim 2 depends. Fullam and Mullins do not expressly teach, “receiving an acceptance of the service level from the group of users, wherein the sensory service is tailored for the group of users based upon the acceptance of the service level that is offered”. However, Muller describes a system and method for tracking, analyzing, and sorting behaviors of users. Muller teaches:
The method of claim 1, further comprising: 
receiving an acceptance of the service level from the group of users, wherein the sensory service is tailored for the group of users based upon the acceptance of the service level that is offered. Muller: Paragraph [0127] (“For example, the system may identify players that accept or complete the same quests or types of quests.”) Muller: Paragraph [0148] (“…if the client device determines a type or category for a player (e.g., crafter, grinder, etc.) based on a local analysis of that player's gameplay, the player can determine whether he agrees with that determination, and if so, send an indication of the determination ...”) Muller: Paragraph [0224] (“The system can even analyze the type of emotes used to determine a characteristic for the player. For example, a player who frequently bows may further represent a role-player, whereas a player who uses aggressive emotes may be characterized as aggressive and should not be matched with children or other players who could be offended... Users trading, selling, or otherwise exchanging digital objects for values exceeding their average values may be weighted as more skilled than users accepting less. The system can then flag or weight the player accordingly, as noted above.”) [The agreement of each player to the type or category for a gameplay reads on “receiving an acceptance of the service level from the group of users”.  The acceptance of the quest by the players identified reads on “the sensory service is tailored for the group of users”. Or, the grouping of the users or players with players that are not aggressive so they are not offended for a gameplay (“sensory service”) reads on “wherein the sensory service is tailored for the group of users based upon the acceptance of the service level that is offered”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fullam, Mullins, and Muller before them, to include receiving an acceptance of the service level from the group of users, wherein the sensory service is tailored for the group of users based upon the acceptance of the service level that is offered as described in Muller.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification such that, in a given variety of games and ever increasing need to enhance a player’s experience to match players based on physical characteristics such as their level of fitness or physical activity while interacting with a game. Muller Paragraph [0023] and Paragraph [0096]
Regarding claim 8, Fullam and Mullins teach all the claimed features of claim 6, from which claim 8 depends. Fullam and Mullins do not expressly teach, “the sensory service is further tailored for the group of users by setting an acceptable range of biometric data for the sensory service in accordance with the acceptable range of biometric data for the different sensory service”. Muller teaches:
The method of claim 6, wherein the sensory service is further tailored for the group of users by setting an acceptable range of biometric data for the sensory service in accordance with the acceptable range of biometric data for the different sensory service. Muller: Paragraph [0203] (“In some embodiments, for example as shown in FIG. 2b , an optimal level or level range may be specified for a given zone. Players exceeding a certain time threshold in that zone at sub-optimal levels might be characterized or weighted as explorers. Players exceeding a certain time threshold in that zone beyond optimal levels might be characterized or weighted as less skilled players or players desiring less challenge since the player would be overpowered at higher level and the zone challenge and risk versus reward would be minimal at those levels which are common indicators of player skill. Players moving from zone to zone in the optimal level ranges might be characterized as grinders. Thus, certain player characterizations or weightings might be calculated as follows. PlayerMetric=(OptimalZoneLevel(s)/PlayerLevel). In the case of a range of levels, an average of these levels may be used in calculations. The system could periodically perform and sum or otherwise generate time-based data for the player. For example, every five minutes, every half hour, etc. Players with values closest to 1 could be weighted as grinders since they generally spend their time in popular zones at optimal levels.”) [The level range given for a given zone or the time threshold to be playing in a given zone reads on “setting an acceptable range”.  The challenge given at from a lower given zone reads on “the sensory service”.  The ability or skills of a player (which reads on “biometric data”) exceeding the level range, a time threshold or a time range in a given zone reads on “in accordance with the acceptable range of biometric data” and the challenge given at an optimal level zone reads on “the different sensory service”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fullam, Mullins, and Muller before them, for the sensory service to be further tailored for the group of users by setting an acceptable range of biometric data for the sensory service in accordance with the acceptable range of biometric data for the different sensory service.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification Fullam, Mullins, and Muller such that, in a given variety of games and ever increasing need to enhance a player’s experience, mapping of the particular zones to types of player behavior would be desirable because certain zones may be more appropriate for grinders, and players may have learned or discovered that certain zones favor grinding or rapid increase in character levels. Muller Paragraph [0202]
Regarding claim 18, the claim recites similar recitations as claim 2.  Therefore, claim 18 is rejected using the same teachings and rationale as presented in claim 2.

Claims 3, 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fullam in view of Mullins, and further in view of Akutagawa et al. (US Patent Publication No. 2015/0248651 A1) (“Akutagawa”).
Regarding claim 3, Fullam and Mullins teach all the claimed features of claim 1, from which claim 3 depends. Fullam and Mullins do not expressly teach, “receiving a declination of the service level from the group of users; and presenting to the group of users a suggested change to the group in response to the receiving of the declination”. Akutagawa is directed to an efficient implementation of planning an event, as well as minimizing network traffic and optimizing other technological aspects of life. Akutagawa teaches:
The method of claim 1, further comprising: 
receiving a declination of the service level from the group of users; and Akutagawa: Paragraph [0083] (“…it has been determined that the user has climbed Mount Elbert, Mount Evans, and Pikes Peak, which the event planner determines are all peaks of Colorado above 14,000 ft, so the event planner recommends a quest of climbing all of the peaks. For example, after detecting a trend, future events related to that trend are recommended. For example, the GUI is able to present a question, "I noticed you have conquered 3 peaks above 14,000 ft, would you like a quest involving the rest of the peaks above 14,000 ft in CO?" The user is then able to accept or reject the quest.”) Akutagawa: Paragraph [0110] (“…recommendations are provided, a "none" or "reject all" option or similar implementation is provided for the users to reject the recommendations.”) [The quest of peaks above 14,000ft reads on “the service level”. The users reads on “the group of users”.]
presenting to the group of users a suggested change to the group in response to the receiving of the declination. Akutagawa: Paragraph [0098] (“In some embodiments, a suggestion is recalculated if one or more contacts decline an invitation or cancel. For example, common interests were found for the initial group of four contacts, but if one of the contacts cancels or rejects the event, then common interests are determined for the group of three remaining (and/or other analysis is performed).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fullam, Mullins, and Akutagawa before them, to include receiving a declination of the service level from the group of users; and presenting to the group of users a suggested change to the group in response to the receiving of the declination.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification such that, based on the users’ goals or quest, the system of Akutagawa is able to provide recommendations for each step to be made in order for the users to achieve their goals or quest, taking into consideration users’ biometric information such as weight or other information. Akutagawa Paragraph [0083]
Regarding claim 4, Fullam, Mullins, and Akutagawa teach all the claimed features of claim 3, from which claim 4 depends. Fullam and Mullins do not expressly teach, “receiving an acceptance of the suggested change from the group of users, wherein the sensory service is tailored for the group of users based upon the acceptance of the suggested change”. Akutagawa teaches:
The method of claim 3, further comprising: receiving an acceptance of the suggested change from the group of users, wherein the sensory service is tailored for the group of users based upon the acceptance of the suggested change. Akutagawa: Paragraph [0083] [Also, see description presented in claim 4] (“In some embodiments, when a quest is accepted additional recommendations are provided based on the quest.”) Akutagawa: Paragraph [0123] (“In some embodiments, events are recommended to users, and the users remain anonymous to each other, but only users with at least one similar contact are recommended.”) [The accepted quest to climbs with peaks above 14,000 ft level based on additional recommendations to those who have accepted reads on “the sensory service is tailored for the group of users based on the acceptance”.]
The motivation to combine Fullam, Mullins, and Akutagawa as presented in claim 3 also applies to claim 4.
Regarding claim 19, the claim recites similar recitations as claim 3.  Therefore, claim 19 is rejected using the same teachings and rationale as presented in claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fullam, Mullins, and Akutagawa, and further in view of Muller.
Regarding claim 5, Fullam, Mullins, and Akutagawa teach all the claimed features of claim 4, from which claim 5 depends. Fullam, Mullins, and Akutagawa do not expressly teach, “the tailoring the sensory service for the group of users comprises providing a more intense level for the sensory service”. However, Muller describes a system and method for tracking, analyzing, and sorting behaviors of users. Muller teaches:
The method of claim 4, wherein the tailoring the sensory service for the group of users comprises providing a more intense level for the sensory service. Muller: Paragraph [0058] (“The system also analyzes characteristics of users or their avatars to generate, enrich, and/or otherwise modify this data set. For example, the system may identify a user's or avatar's age, sex, race, education level, income, level, class, relative equipment level or strength, abilities, and other similar items. Based on this rich data set, the system transforms the data set, for example by generating metrics for players, such as experience points generated per hour, gold acquired per hour, average sentence length, average number of spelling errors or curse words per communication, time period, distance traveled, average number of locations visited per game session, preferred activities, preferred locations, and other metrics described herein. These metrics help characterize and quantify a particular player's gameplay style and therefrom infer behavioral or personality traits of the player, for example to thereby automatically and more accurately match that player with other players, thereby providing an overall enjoyable gaming experience.”) Muller: Paragraph [0181] (“As shown, the screen 800 includes multiple user interface elements, such as sliders that allow the player to indicate a degree of or level of preference, for example, between "Less," "Neutral," and "More" for particular characteristics.”) [The gaming experience reads on “the sensory service”.  The providing of the game based on the “more” level reads on “the tailoring … comprising providing a more intense level”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fullam, Mullins, Akutagawa, and Muller before them, to include the tailoring of the sensory service for the group of users comprises providing a more intense level for the sensory service.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification such that, in a given variety of games and ever increasing need to enhance a player’s experience to match players based on physical characteristics such as their level of fitness or physical activity while interacting with a game. Muller Paragraph [0023] and Paragraph [0096]

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fullam, Mullins, and Muller, and further in view of Duffy et al. (US Patent Publication No. 2014/0222454 A1) (“Duffy”).
Regarding claim 9, Fullam, Mullins, and Muller teach all the claimed features of claim 8, from which claim 9 depends. Fullam, Mullins, and Muller do not teach, “updating the acceptable range of biometric data for the sensory service in accordance with the biometric data that is aggregated; and tailoring the sensory service for a subsequent group of users in accordance with the acceptable range of biometric data for the sensory service that is updated”. Duffy is directed to improving a health condition by using a health program server. Duffy teaches:
The method of claim 8, further comprising: 
updating the acceptable range of biometric data for the sensory service in accordance with the biometric data that is aggregated; and Duffy: Paragraph [0006] (“… the participant having a biometric parameter in a predetermined range indicative of a future adverse physical medical condition if the biometric parameter remains in the predetermined range or advances into an advanced predetermined range indicative of a higher probability of development of the future adverse physical medical condition, and the participant receiving an adjunct medical treatment designed to improve the biometric parameter if used by the participant per a treatment plan; … (g) correlating the measurement, the response, and the answer, and determining if the biometric parameter remains in the predetermined range… (h) if the biometric parameter has changed ranges, further determining whether the change of ranges is caused by the exercise, the adjunct medical treatment or a combination thereof; and (i) if the change of ranges is a change to the improved predetermined range indicative of a lower probability of development of the future adverse medical condition, and the change is caused by the exercise, halting the administering of the adjunct medical treatment.”) Duffy: Paragraph [0093] (“…when the system 1705 may determine that the participant has met reduced a specific biomarker or set of biomarkers to within an acceptable range when the health improvement program has been combined with an anti-diabetes drug.”) Duffy: Paragraph [0036] (“As shown in FIG. 1, in a preferred embodiment, the method 100 for supporting a health regimen includes the steps of: grouping a plurality of participants into a matched group S110; … receiving a set of body metric measurement data S130 over the network from a participant and a portion of the participants of the matched group S130; …”) [When the participant falls outside the advance predetermined range to the acceptable range, the treatment is updated to the new range which read on “updating the acceptable range of biometric data for the sensory service”. The body metric measurement data of the group reads on “the biometric data that is aggregated”.]
tailoring the sensory service for a subsequent group of users in accordance with the acceptable range of biometric data for the sensory service that is updated. Duffy: Paragraph [0107] (“Further, the participant receives an adjunct medical treatment designed to improve the biometric parameter if used by the participant per a treatment plan.”) Duffy: Paragraph [0112] (“If the system 1705 determines that the biometric parameter has changed ranges, the method further comprises determining 2245 whether the change of ranges is caused by the exercise, the adjunct medical treatment or a combination thereof. If the system 1705 determines that the change of ranges is a change to the improved predetermined range indicative of a lower probability of development of the future adverse medical condition, and the change is caused by the exercise, the method may include a step of the system 1705 halting 2250 the administering of the adjunct medical treatment.”) Duffy: Paragraph [0125] (“…it is preferable to start individuals on a lifestyle intervention program and only offer metformin treatment to non-responders. Additionally, non-responders to lifestyle intervention should be determined after ascertaining that the non-responder failed to respond to the lifestyle intervention program, and not due to non-compliance with the lifestyle intervention program.”) [The halting of the treatment in response to the changed ranges reads on “tailoring the sensory service”.  The responders or participants that will not comply with the lifestyle intervention program and applying the ranges for the metformin treatment read on “for a subsequent group of users”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fullam, Mullins, Muller, and Duffy before them, for updating the acceptable range of biometric data for the sensory service in accordance with the biometric data that is aggregated; and tailoring the sensory service for a subsequent group of users in accordance with the acceptable range of biometric data for the sensory service that is updated.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Fullam, Mullins, Muller, and Duffy to improve the methods of Fullam, Mullins and Muller to have a lifestyle program in which a treatment, program, and/or exercise is recommended based on the biometric information of the individuals and their responsiveness to the treatments, thus, avoiding unwanted side effects and ensuring compliance with the program. Duffy Paragraphs [0125]-[0126].
Regarding claim 10, Fullam, Mullins, Muller, and Duffy teach all the claimed features of claim 9, from which claim 10 depends. Fullam, Mullins, and Muller do not teach, “the sensory service is further tailored for the subsequent group of users based upon biometric data collected for each user of the subsequent group of users”. Duffy teaches:
The method of claim 9, wherein the sensory service is further tailored for the subsequent group of users based upon biometric data collected for each user of the subsequent group of users. Duffy: Paragraph [0125] [See claim 10] Duffy: Paragraph [0126] (“Eligibility criteria should include an age of at least 25 years, a body-mass index (the weight in kilograms divided by the square of the height in meters) of 24 or higher (22 or higher in Asians), and a plasma glucose concentration of 95 to 125 mg per deciliter (5.3 to 6.9 mmol per liter) in the fasting state (≦125 mg per deciliter in the American Indian clinics) and 140 to 199 mg per deciliter (7.8 to 11.0 mmol per liter) two hours after a 75-g oral glucose load.”) [The eligibility criteria reads on “biometric data collected for each user”.  The metformin treatment reads on “the sensory service”. The participants not complying reads on “of the subsequent group of users”.]
The motivation to combine Fullam, Mullins, Muller, and Duffy as presented in claim 9 also applies to claim 10.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fullam and Mullins, and further in view of Otsuka et al. (US Patent Publication No. 2018/0014735 A1)(“Otsuka”).
Regarding claim 15, Fullam and Mullins teach all the claimed features of claim 12, from which claim 15 depends. Fullam and Mullins do not teach, “wherein the less intense level of the sensory service comprises a removal or an omission of the at least one network-controllable physical resource, wherein the at least one network-controllable physical resource is associated with a stress decrease as indicated by the biometric data”. Otsuka is directed to a biometric information measuring apparatus. Otsuka teaches:
The method of claim 12, 
wherein the less intense level of the sensory service comprises a removal or an omission of the at least one network-controllable physical resource, wherein the at least one network-controllable physical resource is associated with a stress decrease as indicated by the biometric data. Otsuka: Paragraph [0211] (“In addition, the biometric information measuring apparatus 10B sets the light quantity in the standby mode to be smaller than the light quantity in the measurement mode to reduce the light quantity with which the user may be unintentionally irradiated in the standby mode, thereby reducing a user's stress and power consumption caused by the irradiation of the user body with the light.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fullam, Mullins, and Otsuka before them, to the less intense level of the sensory service comprises a removal or an omission of the at least one network-controllable physical resource, wherein the at least one network-controllable physical resource is associated with a stress decrease as indicated by the biometric data.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to improve the method of Fullam and Mullins to reduce the intensity of light by determining, based on biometric information, that some users who feel more stress when the user's body is irradiated with the light. Otsuka Abstract and Paragraph [0114].
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2019/0318539 A1 to Weston describes an infinite tracking system allows for an amusement park ride or attraction to identify a user or participant based on unique characteristics, track them throughout the ride or attraction, and modify the experience based on the user or participant's chosen preferences. For example, a user or participant may choose outer space as their preferred theme. The tracking system may employ a variety of sensors to identify and distinguish the user or participant based on characteristics such as their physical size and clothing, and locates them throughout the amusement park ride or attraction. The system associates the outer space theme preference with the user or participant. As the user or participant travels throughout the amusement park ride or attraction, the system displays relevant effects, and the user or participant enjoys a unique and customized visual, audio, and physical experience that features their preferred theme.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117